Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 03/01/24, 01/05/21, 12/01/20, 09/08/20, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
	New amended claims filed on 02/24/21 contains claims directed to the following patentably distinct species:
2.	Species 1: (suggest claims 31-40, 43-54, 57-59), directed to an optical density testing apparatus/system, the apparatus comprising a spring configured to engage the sample tube in an operational position, the spring defining a first leg and a second leg, wherein the first leg and the second leg are configured to apply a force on the sample tube towards a point between the first leg and the second leg, (U.S. Pub. No. 2020/0156063, [0007, 0077, 0079, 0082, 0086]).
3.	Species 2: (suggest claims 60-63), directed to an optical density testing apparatus, the apparatus comprising at least one alignment element configured to engage the sample tube in an operational position, where the at least one alignment element comprises a plurality of ribs defined in the cavity of the housing, (U.S. Pub. No. 2020/0156063, [0077], lines 1-6; [0087], lines 1-16).

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
5.        Because Species 1 (claims 31-40, 43-54, 57-59) has been examined, Species 2, (claims 60-63) is now withdrawn.

The requirement is still deemed proper and is therefore made FINAL.
Claims 60-63 are withdrawn.

Allowable Subject Matter
6.	Claims 1-30, 41-42, 55-56, have been cancelled.
7.	Claims 31-40, 43-54, 57-59 are allowed.
8.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 31, 49. 
9.          As claims 31, 49, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical density testing apparatus/system comprising a housing defining an 

Quayle
10.	This application is in condition for allowance except for the following formal matters: 
Claims 60-63 are restricted.  The cancellation for these claims is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geisel Kara can be reached on (571)272- 2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


March 11, 2021
/Tri T Ton/             		
Primary Examiner Art Unit 2877